Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein to provide a canvas for placement of one or more control-source icons, each representing a respective electrical control-source device and one or more control-target icons, each representing a respective electrical control-target device; graphically link at least some of the one or more control-source icons to at least some of the one or more the control target icons to selectively create an association between respective ones of the control-source devices and the control-target devices; select load control components to configure a load control panel, wherein the load control panel includes one or more design parameters; determine whether the selected load control components comply with the one or more load control panel design parameters; and responsive to a determination that selected load control components comply with the one or more load control panel design parameters; generate a model number for the load control panel including the selected load control components; and create associations between at least a portion of the selected load control components and at least one of: the one or more control-source devices or the one or more control-target devices in combination of all other elements of independent claims 2, 6 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174